                         IN THE L'NITI~D STATES DISTRICT COURT
                      FOR Tllf EASTERN DISTRICT OF PENNSYLVANIA


   UNITED STATES OF                               CRIMI:!\IAL ACTION
   AMERICA

                         v.
                                                  No. 19-86-1
   JOSE Al\'ICO
   also known as
   ~·A.M."


                                          ORDER

                            ' of the Report and Recommendation of U.S. Magistrate Judge
         Upon independent re~iew

  Timothy R. Rice, and the tradscript of the guilty plea proceedings, it is ORDERED that the

  Report and   Recommendation~is APPROVED and ADOPTED. I accept the guilty plea of Jose
                               I
  Anico entered on April 17, 2019. Sentence will be imposed on August 5, 2019 at I :30 P.M.
                              I
  (Courtroom TBA).             I'


                                              BY THE COURT:


JM~: Al'llit- /'67            1°t?
                               !
                               '
